C. D. Aguadilla. Injunction.
Vista la resolución de esta corte dictada con fecha 15 de enero se-ñalando el día 24 del mismo mes para que se oiga a las par-tes sobre si debe o no desestimarse esta apelación, la. mo-ción sobre desestimación presentada luego por la parte ape-lada y la moción de los apelantes solicitando prórroga para presentar su alegato, — no habiendo los apelantes justificado o explicado de modo alguno el manifiesto abandono de su apelación desde el 27 de agosto del año pasado basta el día 22 de los corrientes, no habiendo aducido tampoco motivos suficientes para la prórroga solicitada y no habiendo com-parecido en el acto de la vista para sostener su moción en tal sentido, se desestimó el recurso.